DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 12/16/2021.  Claims 1-14 are pending.  Claims 1, 5, 7, 8-10, and 12 have been amended.
The rejections of claims 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558) and Huang et al.  (“Stable Superhydrophobic Surface via Carbon Nanotubes Coated with a ZnO Thin Film”) is withdrawn in response to Applicant’s amendment.  Applicant argues the present invention is different from the coating in Dunsbergen because one of the examples is LIQUIGLIDE, which according to the website of LIQUIGLIDE is not the same as a conventional superhydrophobic surface and is a solid, textured surface.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Dunsbergen teaches the use of a hydrophobic or hyper-slippery surface with a dispenser to prevent build-up of treating chemistry (paragraph 221), and it is considered to be obvious to a PHOSITA to modify Doh to have a coating for the 
The rejection of claims 8-14 under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558) and Joo et al.  (US 2018/0326433) is withdrawn in response to Applicant’s amendment.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a hexagonal nanotube coating comprised of a ceramic nanoparticle compound blended with zinc oxide that has been treated with steric acid” which is indefinite because it is unclear what structure is being claimed.  The specification indicates “[m]odification of the nano-zinc oxide particles with stearic add to obtain the hydrophobic nano-zinc oxide are provided to construct a fluorinated polysiloxane nano-zinc oxide nanocoating,” so it is unclear if steric acid is a component of the dispenser or if this limitation is directed to a chemical reaction and “fluorinated polysiloxane” is a component of the dispenser.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558), Huang et al.  (“Stable Superhydrophobic Surface via Carbon Nanotubes Coated with a ZnO Thin Film”) and Bao et al.  (“Next-Generation Composite Coating System: Nanocoating”).
Regarding claim 1, Doh discloses a laundry chemistry dispenser for an appliance, comprising: a base including an inner surface and an outer surface (Figure 3: base of 53); a plurality of sidewalls extending from the base to define at least one interior cavity, wherein each sidewall of the plurality of sidewalls includes an inner surface and an outer surface (Figure 3: walls of 53).
Doh does not expressly disclose a coating at least partially disposed on the inner surface of the base and the inner surface of each sidewall of the plurality of sidewalls, wherein the coating is a superhydrophobic coating including carbon nanotubes blended with zinc oxide and having an irregular microstructure constructed by randomly stacked fluorographene configured to minimize corrosion of said laundry dispenser and defining a carbon nanotube forest. 
Dunsbergen discloses a laundry treating appliance and a hydrophobic or hyper-slippery surface utilized with bulk container or bulk dispensers (Figure 56; paragraph 221).  A bulk container (570) includes a hyper-slippery coating (576) which can be coated by spraying, brushing, pouring, or other method (paragraph 221).  The hyper-slippery coating (576) prevents build-up of treating chemistry within the bulk container (570) and facilitates cleaning. Additionally, any interior pumps, conduits, or other connections through which the treating 
Because it is known in the art to have a hydrophobic or hyper-slippery surface for dispensers, as taught by Dunsbergen, and that a superhydrophobic coatings can be formed from carbon nanotubes and zinc oxide, as taught by Huang, and fluorographene may be provided to a coating for superhydrophobicity, and the results of the modification would be predictable, namely, preventing build-up of material and reducing the need to clean the dispenser, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to coat internal surfaces of the dispenser with a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06.
Claims 2-7 are considered to be taught by the combination of Doh, in view of Dunsbergen, Huang, and Bao, as applied above and which results in: a dispenser body defined by the base and the plurality of sidewalls (Doh: Figure 3: 50; see sides and base of 53), wherein the dispenser body includes an upper opening defined by the plurality of sidewalls (Doh: top of 53); and an outlet positioned at a lower portion of the dispenser body (Doh: 53d, 53e); an inlet positioned proximate the upper opening of the dispenser body (Doh: 51); wherein a laundry chemistry is repelled by the coating when introduced into the at least one interior cavity (this function would be performed by the superhydrophobic coating); wherein a surface area of the laundry chemistry condenses when in contact with the carbon nanotube coating (this function would be performed by the superhydrophobic coating); a partition dividing the at least one interior cavity into first and second interior cavities, wherein the coating is disposed on the .

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doh (US 2011/0277515) in view of Dunsbergen et al.  (US 2017/0037558), Joo et al.  (US 2018/0326433) and Bao et al.  (“Next-Generation Composite Coating System: Nanocoating”).
Regarding claim 8, Doh discloses a laundry chemistry dispenser for an appliance, comprising: a base including an inner surface and an outer surface (Figure 3: base of 53); a plurality of sidewalls extending from the base to define at least one interior cavity, wherein each sidewall of the plurality of sidewalls includes an inner surface and an outer surface (Figure 3: walls of 53).
Doh does not expressly disclose a coating at least partially disposed on the inner surface of the base and the inner surface of each sidewall of the plurality of sidewalls, wherein the coating is a hexagonal nanocoating comprised of a ceramic nanoparticle compound blended with zinc oxide that has been treated with steric acid. 
Dunsbergen discloses a laundry treating appliance and a hydrophobic or hyper-slippery surface utilized with bulk container or bulk dispensers (Figure 56; paragraph 221).  A bulk container (570) includes a hyper-slippery coating (576) which can be coated by spraying, brushing, pouring, or other method (paragraph 221).  The hyper-slippery coating (576) prevents build-up of treating chemistry within the bulk container (570) and facilitates cleaning. Additionally, any interior pumps, conduits, or other connections through which the treating 
Because it is known in the art to have a hydrophobic or hyper-slippery surface for dispensers, as taught by Dunsbergen, and that superhydrophobic coatings can be formed from a limited number of identified compounds, including metal oxides, ceramic nanoparticles, and carbon nanostructures (which meet the hexagonal limitation), as taught by Joo, and to provide a ZnO modified with stearic acid to a superhydrophobic nanocoating, and there would be a reasonable expectation of success and the results of the modification would be predictable, namely, preventing build-up of material and reducing the need to clean the dispenser, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to coat internal surfaces of the dispenser with a superhydrophobic coating, and to have a coating at least partially disposed on the inner surface of the base and the inner surface of each sidewall of the plurality of sidewalls, wherein the coating is a hexagonal nanocoating comprised of a ceramic nanoparticle compound blended with zinc oxide that has been treated with steric acid.  Also see MPEP 2143 (I) (E) – “Obvious to Try.”  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06.
Claims 9-14 are considered to be taught by the combination of Doh, in view of Dunsbergen, Joo and Bao, as applied above and which results in: wherein the hexagonal .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711